                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
UNITED STATES DISTRICT COURT                                                   DATE FILED: 12/3/2019
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
RAUL MARTINEZ, individually,

                                                 Plaintiffs,          19-CV-02662-LGS

                 -against-                                              PROPOSED

STOP 1 DELI & 99 CENT PLUS CORP. (D/B/A                             DEFAULT JUDGMENT
STOP ONE DELI & 99 CENTS), MOHAMMED
ALSAIDI, and EFRAIN ALSAIDI,

                                    Defendants.
----------------------------------------------------------------X

                                                JUDGMENT

        On March 25, 2019, this action was commenced by Plaintiffs’ filing of the complaint.

(Dkt. No. 1). A First Amended Complaint was filed on June 25, 2019 (Dkt. No. 47). The

summonses and First Amended Complaint in this action having been duly served on the above-

named defendant Stop 1 Deli & 99 Cent Plus Corp. (d/b/a Stop One Deli & 99 Cents),

respectively (Dkts. No. 55) and said Defendant having failed to plead or otherwise move in this

action, and said default having been duly noted, and upon the annexed declaration of default

judgment,

        NOW, on motion of Plaintiff, by their attorneys Michael Faillace & Associates, P.C., it is

hereby ORDERED, ADJUDGED AND DECREED:

        That the Plaintiff has judgment against the Defendant Stop 1 Deli & 99 Cent Plus Corp.
                                      an          to be determined in an inquest, which may include:
                                      XX amount of
(d/b/a Stop One Deli & 99 Cents), in the          XXXXXXXXXXXXXXXXXXXX
                                                     $499, 426.38, including (A) compensatory

damages for unpaid minimum wages and overtime compensation under the FLSA/NYLL XXXXXX
                                                                               in the

XXXXXXXXXXXXXXXXXX
amount of $193,875.94, (B) liquidated damages for unpaid minimum wages and overtime

compensation under the FLSA/NYLL XXXXXXXXXXXXXXXXXXXXXXX
                                 in the amount of $193,875.94, (C) unpaid spread of hours
    XXXXXXXXXXXXXXXXXXXXX
pay in                                                                                 XXXX
       the amount of $11,527.50 (D) liquidated damages for unpaid spread of hours pay in the

XXXXXXXXXXXXXXXXX
amount of $11,527.50 (E) statutory damages for violation of New York Labor Law § 195 XXXXX
                                                                                     in the

XXXXXXXXXXXXXXX
amount of $10,000, and (G) pre-judgment interest on unpaid minimum wages and overtime

calculated at the rate of 9% per annum until to the date of judgment,XXXXXXXXXXXXXXXXXXXXXX
                                                                      and totaling $63,976.25 as

XXXXXXXXXXXXXXXX
of February 20, 2019; (H) pre-judgment interest on spread of hours damages to be calculated at

                                                     totaling $3,927.56 as of November 5,
                                                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
the rate of 9% per annum to the date of judgment and

XXXX
2019;

       That the Plaintiff is awarded attorney’s fees XXXXXXXXXXXXXXXXXXXXXX
                                                     in the amount of $1,430.00 and costs in
amounts to be determined in the inquest, per
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
the amount of $537.00, all computed as provided in 28 U.S.C. § 1961(a).

        That the Plaintiffs are awarded post judgment interest, as calculated under 28 U.S.C. §

1961.

        That if any amounts remain unpaid upon the expiration of ninety days following issuance

of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

whichever is later, the total amount of judgement shall automatically increase by fifteen percent,

as required by NYLL § 198(4).

Dated: New York, New York
      December 3
ISSUED: ______, 2019
        New York, New York            ___________________________________________
                                              THE HONORABLE LORNA G. SCHOFIELD
                                                 UNITED STATES DISTRICT JUDGE


To:

Stop 1 Deli & 99 Cent Plus Corp.
c/o Stop One Deli & 99 Cents
75 West 115th Street
New York, NY 10026


                                               -2-
